DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5,  9-12, 18, 20 and 21 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 08/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/536501 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
The Double Patenting rejection of the pending claims has been removed in light of approval of the terminal disclaimer filed by applicant. 
The rejections of claim 19 under 35 USC 112(b) has been withdrawn due to applicant’s cancelling the claim.
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
Allowable Subject Matter
Claims 1-5,  9-12, 18, 20 and 21 are allowed.
Reason for allowance
The invention defined in claims 1 and 20 are not suggested by the prior art of record. 
The prior art of record (in particular, Wang; Chuan-Bao US 20180024091, Shah; Shahid N. US 20180336286, KENNEDY; Dennis M. US 20170132626, Nazzari; Ian A. US 10074075, Pepe; Stefano 20190375373, Smail 20190287162, Elder; Ramon,  20150286994, Guttridge; Euan US-20200027183, Tays; Dwight US 20140365260, Hamlin; Robert W. US 20160321480, Capriotti; John A. US 20130325541, RANKIN; Brian US 20180144298 and RAMACHANDRAN; Rakesh US 20180316492) singly or in combination does not disclose, with respect to independent claim 1 “obtaining an electronic signature of the individual that is a public identification key of the mobile computing device, receiving maintenance notes from the individual via the mobile device, and detecting a time stamp depicting when maintenance was performed on the part of the system:
determining a part identity of the part by reading the part identification tag;
detecting a location of the system;
organizing the time stamp, the part identity of the part, the location of the
part, the electronic signature and the maintenance notes into a maintenance data
package receipt; and 
uploading and storing the maintenance data package receipt into a blockchain 
network.” and similar limitations of independent claim 20 in combination with the other claimed features as a whole.
Therefore independent claims 1 and 20 are allowed.
Dependent claims 2-5, 9-12,  18 and 21 are also allowed based on their dependencies on independent claims 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493